Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-11-00018-CV

                     THE EDWARDS AQUIFER AUTHORITY, and
  Roland Ruiz in his official capacity as General Manager of the Edwards Aquifer Authority,
                                  Appellants/Cross Appellees

                                              v.

                                 Glenn and JoLynn BRAGG,
                                 Appellees/Cross Appellants

                From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 06-11-18170
                        Honorable Thomas F. Lee, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause REMANDED for further proceedings consistent with the opinion on
the issue of the compensation owed for the taking of the Home Place Orchard and the D’Hanis
Orchard.

      Costs are assessed against the party that incurred them.

      SIGNED August 28, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice